PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/434,543
Filing Date: 7 Jun 2019
Appellant(s): HENKEL AG & CO. KGAA



__________________
Steven C. Bauman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed  April 4, 2022.

INTRODUCTION
Claims 1-11, 13 and 15 are involved in the appeal.  All the grounds of rejection under 35 U.S.C. § 103 from the final Office action mailed November 3, 2021, from which the appeal has been taken, are being maintained by the Examiner.  These grounds are set forth below.
GROUNDS OF REJECTION MAINTAINED
Claims 1-11 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Archer et al (US 2013/0209893) in view of Seok et al (US 2019/0148764).
Archer et al teaches a composition comprising conductive particles, polymer resin and carrier (solvent) (par. 80, 85, 107, 126).  The carrier (solvent) includes propylene carbonate (par. 126).  Propylene carbonate is known to have a boiling point of 242 ̊C.  In an embodiment, the composition exhibits no crossover of storage modulus and loss modulus and the storage modulus is less than the loss modulus (Fig. 7).  The particles include silver and silica (par. 86).  The polymer includes polyesters (par. 80).
In an embodiment, the amount of particle and polymer is 0.1-70 % by weight and the amount of a lithium salt additive is 0.1-20 % by weight in the composition (par. 127).  The amount of solvent is obtained by subtraction to be about 10-99 % by weight.  The volume fraction of particle in a particle-polymer hybrid structure is 5-74 % (par. 87).  Assuming a metal particle with a density of 10.49 (silver) and a polymer with a density of 1, the weight fraction of silver particle is 35-97 % in the hybrid structure and about 0.035-68 % by weight in the composition.  The corresponding amount of polymer is 3-65 % by weight in the hybrid structure and 0.003-45 % by weight in the composition.  The composition is cured (par. 98).  The composition includes a catalyst (par. 101, 160, 178).
Archer et al does not teach the viscosity of the composition.
However, Seok et al teaches an electrolyte composition for a lithium battery having a viscosity of 100-1000 cp (0.1-1.0 Pa∙sec) (par. 47).  A viscosity in this range provides excellent workability and film forming ability (par. 47).
Archer et al teaches a composition used as an electrolyte for a lithium secondary battery (par. 113).  Seok et al teaches the viscosity of an electrolyte of a lithium secondary battery which provides excellent workability and film forming ability (par. 47).  A person of ordinary skill in the art would have been motivated to combined the electrolyte viscosity of Seok et al with the electrolyte composition of Archer et al in order to obtain an electrolyte having excellent workability and film forming ability.
The instant claims are directed to a composition. The patentability of the composition is based upon the structure and properties of the claimed composition, not on the method of measuring the claimed properties.  Since the composition of Archer in view of Seok has the claimed values of viscosity and modulus, the limitations regarding the method of measuring viscosity and modulus are satisfied.
Regarding claim 10, Archer et al does not teach the amount of catalyst.
However, the claimed amount of catalyst of 1-4 % would have been obvious because the optimum amount would have been determined by routine experimentation by a person of ordinary skill in the art.  Furthermore, the amount of catalyst was known to be a result-effective variable (par. 160).  MPEP 2144.05(II). 
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Archer et al in view of Seok et al and Higano et al (US 10,332,649).
Archer in view of Seok teaches a composition comprising conductive silver particles as described above.  Archer in view of Seok does not teach that the conductive particles include silver coated polymer particles.
However, Higano et al teaches a conductive paste in which silver powder is replaced by silver-coated resin (polymer) as the conductive particle (col. 2, lines 40-45).  The silver-coated resin reduces cost versus silver particles (col. 2, lines 40-45).  A person of ordinary skill in the art would have been motivated to combined the silver-coated resin of Higano et al with the composition of Archer in view of Seok in order to reduce cost of the conductive particles. 
RESPONSE TO ARGUMENTS
The appellant alleges that Archer et al does not teach a solvent having a boiling point greater than 130 ̊C.  However, Archer et al teaches a carrier (solvent) comprising propylene carbonate (par. 126).  Propylene carbonate is known to have a boiling point of 242 ̊C.  
The appellant argues that Archer et al does not teach a viscosity of 0.1 to 6 Pa∙s.  As explained in the grounds of rejection above, Seok et al is relied upon for teaching a viscosity of 100-1000 cp (which equates to 0.1 to 1.0 Pa∙s) (Seok, par. 47).
The appellant alleges that Archer et al does not teach that the storage modulus and loss modulus do not cross-over and does not teach that the storage modulus is lower than the loss modulus.  However, Figure 7 of Archer shows graphically that the loss modulus G” is greater than the storage modulus G’ and that the loss modulus and the storage modulus do not cross-over.
The appellant argues that Archer et al does not teach the methods of measuring viscosity and modulus as recited in instant claim 1.  However, the instant claims are directed to a composition, not to a method.  The patentability of the composition is based upon the structure and properties of the claimed composition, not on the method of measuring the claimed properties.  Since the composition of Archer in view of Seok has the claimed values of viscosity and modulus, the limitations regarding the method of measuring viscosity and modulus are satisfied.
The appellant argues that the cited references do not teach use of the composition in a laser induced forward transfer (LIFT) process.  However, the elected claims are directed to a composition.  None of the elected claims recite a LIFT process.  Furthermore, the composition of Archer in view of Seok is capable of being used in a LIFT process since it has all the components and properties of the claimed composition.
The appellant argues that the cited references are directed to a different field of lithium ion batteries.  However, both Archer et al and Seok et al teach a conductive composition which is used to form a film or coating on a surface (Archer, par. 109; Seok, par. 47-48).  The instant application also teaches a conductive composition which is used to form dots on a surface (spec., par. 2-3).  Therefore, the cited references and the application all teach a conductive composition used to form a coating on a substrate. 
CONCLUSION
For all of the above reasons, the rejections should be affirmed.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Respectfully submitted,
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Conferees:

/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761                                                                                                                                                                                                                                                                                                                                                                                                             /BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700

Requirement To Pay Appeal Forwarding Fee.
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.